IMAX CORPORATION

EXHIBIT 10.24

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT (the “Agreement”), dated as of November 8, 2016 between
IMAX CORPORATION, a corporation organized under the laws of Canada (the
“Company”), and RICHARD L. GELFOND (the “Executive”).

WHEREAS, the Executive is currently the Chief Executive Officer of the Company
and is employed pursuant to an Employment Agreement dated as of January 1, 2014,
as amended by a First Amending Agreement, dated as of December 9, 2015 (as so
amended, the “Prior Agreement”); and

WHEREAS, the employment term under the Prior Agreement is scheduled to expire
pursuant to its terms on December 31, 2016; and

WHEREAS, the Board of Directors of the Company (the “Board”) wishes to enter
into this Agreement to engage the Executive to continue to provide services to
the Company commencing on the Effective Date (as defined in Section 2), and the
Executive wishes to be so engaged, pursuant to the terms and conditions
hereinafter set forth.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, the parties hereto agree as follows:

1. Employment and Duties.

(a) General. Subject to the terms and conditions hereof, the Executive shall
serve as Chief Executive Officer of the Company, reporting directly to the
Board. Executive will have the powers, responsibilities, duties and authority
customary for the chief executive officer of corporations of the size, type and
nature of the Company, including, without limitation, those powers,
responsibilities, duties and authority Executive has in the past exercised in
the ordinary course of his service to the Company. Executive shall be the
highest ranking executive of the Company and will have the authority to cause
any Company business unit or operating division head, any executive officer of
Company and/or any other employee of Company, to report directly to him or
another executive officer of the Company. The Board shall also have the
authority to cause any such person to also report to the Board, it being
expected that in the ordinary course the exercise of such authority will be
limited to the Chief Financial Officer and the General Counsel of the Company.
The Executive’s principal place of employment shall be offices of the Company in
New York, New York, subject to such reasonable travel as the performance of his
duties and the business of the Company may require.

(b) Exclusive Services. For so long as the Executive is employed by the Company,
the Executive shall devote his full business working time to his duties
hereunder, shall faithfully serve the Company, and shall promote and serve the
interests of the Company in a manner consistent with his past efforts.
Notwithstanding the foregoing, the Executive may serve on corporate boards
provided that, on and after the date hereof, the Executive provides the Board,
in writing, with a written list of such boards and receives the consent of the
Board to serve on such



--------------------------------------------------------------------------------

boards. Nothing in this Agreement shall preclude Executive from serving as a
member of the board of directors of any charitable, educational, religious,
entertainment industry trade, public interest or public service organization, in
each instance not inconsistent with the business practices and policies of the
Company, or from devoting reasonable periods of time to the activities of the
aforementioned organizations or from managing his personal investments. The
Executive’s commitments in the capacities described in this paragraph shall not
impede his ability to fully perform his duties and responsibilities hereunder.

(c) Board Membership. Executive currently serves on the Board. For so long as
the Executive is the Chief Executive Officer, the Company shall continue to use
its best efforts to cause the Executive to be elected to the Board.

2. Term. Except as otherwise provided in Section 4(c) herein, the Executive’s
employment pursuant to this Agreement shall commence on January 1, 2017 (the
“Effective Date”) and shall terminate upon the earlier to occur of (i) the
Executive’s termination of employment pursuant to Section 4 hereunder or
(ii) December 31, 2019. The period commencing as of the Effective Date and
ending on December 31, 2019 or such earlier or later date to which the term of
the Executive’s employment under this Agreement shall have been reduced or
extended is hereinafter referred to as the “Term”.

3. Compensation and Other Benefits. Subject to the provisions of this Agreement,
the Company shall pay and provide the following compensation and other benefits
to the Executive during the Term as compensation for services rendered
hereunder:

(a) Base Salary. During the Term, the Company shall pay to the Executive an
annual salary (the “Base Salary”) at the rate of $1,200,000, payable in
substantially equal installments in accordance with the Company’s ordinary
payroll practices as established from time to time.

(b) Bonus. The Executive shall be eligible to receive an incentive bonus of up
to 200% of his Base Salary for each calendar year during the Term (the “Bonus”).
The Executive’s target bonus shall be 100% of his base salary. The actual amount
of the Bonus shall be based upon the attainment of individual and Company
performance goals and objectives determined reasonably and in good faith by the
Board after meaningful consultation with the Executive and, to the extent that
the Company maintains incentive compensation plan(s) intended to provide for
qualified performance-based compensation under Section 162(m) of the Internal
Revenue Code, as amended, and the regulations and guidance promulgated
thereunder (the “Code”), established in conformity with such plan(s); provided,
however, that it is understood and agreed that the final determination of the
performance goals and objectives shall be in the Board’s sole discretion. The
Bonus (if any) shall be paid on the date on which the Company pays out bonuses
to Company management (but not later than March 15th of the year following the
year in respect of which the Bonus is earned), subject to the Executive’s
continued employment through such date except as otherwise provided herein,
provided that the Bonus, if any is earned, for calendar year 2019 shall be
subject to the Executive’s continued employment only through December 31, 2019.



--------------------------------------------------------------------------------

(c) Stock Options.

(i) As soon as practicable after each of January 1, 2017, January 1, 2018 and
January 1, 2019, the Executive shall be granted stock options to purchase common
shares of the Company (the “Common Shares”) with an aggregate grant date value
on each such grant date equal to $3,300,000 (the “2017 Options”, the “2018
Options” and the “2019 Options,” respectively, and collectively the “Options”).
The 2017 Options shall vest in nine (9) equal installments on May 1, September 1
and December 31 of each of 2017, 2018 and 2019. The 2018 Options shall vest in
six (6) equal installments on May 1, September 1 and December 31 of each of 2018
and 2019. The 2019 Options shall vest in three (3) equal installments on May 1,
2019, September 1, 2019 and December 31, 2019.

(ii) For purposes of determining the number of Options to be granted pursuant to
this Section 3(c), the Company shall value the Options in manner consistent with
the Company’s financial statement reporting. The Options shall be granted on the
terms and conditions set forth in the IMAX Corporation Amended and Restated
Long-Term Incentive Plan (the “LTIP”), the grant agreements to be entered into
between the Company and the Executive pursuant to the LTIP, and this Agreement.
The exercise price of the Options shall be the Fair Market Value of the Common
Shares (as defined in the LTIP) on the date of grant. The Options shall have a
ten (10) year term.

(d) RSUs. As soon as practicable after the date hereof, the Executive shall be
granted Restricted Share Units (the “RSUs”) having a grant date value of
$6,600,000. The number of RSUs shall be determined by dividing (i) $6,600,000 by
(ii) the closing price of the Company’s common stock on the New York Stock
Exchange on the date hereof. One-third of the RSUs shall vest on January 1,
2018, and the remaining RSUs shall vest in six (6) equal installments on May 1,
September 1 and December 31 of each of 2018 and 2019. The RSUs shall be granted
on the terms and conditions set forth in the LTIP, the grant agreement to be
entered into between the Company and the Executive pursuant to the LTIP and this
Agreement.

(e) Prior Grants. Exhibit A to this Agreement sets forth a list of all of the
Executive’s currently outstanding stock options and restricted stock units
granted pursuant to the IMAX Stock Option Plan, the LTIP and the Prior
Agreement, with, in the case of stock options, their exercise prices
(collectively, the “Prior Grants”). The vesting schedule, exercise prices and
other terms and conditions of the Prior Grants shall not be affected by the
provisions of this Agreement.

(f) Benefit Plans. During the Term, the Executive shall be entitled to
participate, on the same basis and at the same level as generally available to
other executive officers of the Company, in any group insurance,
hospitalization, medical, health and accident, disability, fringe benefit and
deferred compensation plans or programs of the Company now existing or hereafter
established to the extent that he is eligible under the general provisions
thereof.

(g) SERP and Retiree Medical.

(i) The Executive shall continue to participate in the Company’s Supplemental
Executive Retirement Plan (the “SERP”) in accordance with the terms and



--------------------------------------------------------------------------------

conditions set forth therein, as amended from time to time. The Company and the
Executive agree that no compensation paid to the Executive since January 1,
2011, including any payments under this Agreement, shall be included in the
calculation of benefits payable under the SERP.

(ii) Following the Executive’s Separation from Service for any reason, the
Company shall provide the Executive and his eligible dependents with continued
participation in the Company’s group medical plans applicable to other executive
officers (as in effect from time to time) until such time as the Executive
becomes eligible for Medicare and thereafter Medicare supplement coverage
selected by the Executive; provided, however, that in the event such
participation or provision of supplemental coverage is not permitted or is not
commercially practical for any period, an annual cash payment equal to the value
of the coverage that would otherwise have been provided, payable in advance for
any such period. The Executive shall continue to be obligated to pay his share
of premiums, deductibles and co-payments.

(h) Automobile. The Company shall provide the Executive with the use of an
automobile consistent with past practices. The Company shall also provide
Executive with a driver, who shall be an employee of Company with a salary
determined by the Company of no less than $100,000 per annum and with benefits
commensurate with that of similarly-situated Company employees in the United
States.

(i) Financial and Estate Planning. For each year in the Term, the Company shall
reimburse the Executive for up to $25,000 of expenses incurred by him for
financial and estate planning and tax advisory services. Payments with respect
to reimbursements of such expenses shall be made consistent with the Company’s
reimbursement procedures and in no event later than the last day of the calendar
year following the calendar year in which the relevant expense is incurred.

(j) Expenses. The Company shall reimburse the Executive for reasonable travel
and other business-related expenses incurred by him in the fulfillment of his
duties hereunder upon presentation of written documentation thereof, in
accordance with the business expense reimbursement policies and procedures of
the Company as in effect from time to time. Payments with respect to
reimbursements of expenses shall be made consistent with the Company’s
reimbursement policies and procedures and in no event later than the last day of
the calendar year following the calendar year in which the relevant expense is
incurred. The Executive will continue to be entitled to travel and
accommodations on a basis consistent with the current practice.

(k) Indemnification.

(i) To the fullest extent permitted by law and the Company’s governing
documents, the Company agrees to indemnify and hold the Executive harmless
against and in respect to any and all actions, liabilities, suits, proceedings,
claims, demands, judgments, costs, expenses (including reasonable attorneys’
fees), losses, and damages resulting from the Executive’s performance of his
duties and obligations with the Company in good faith and with a reasonable
belief that such performance was in, and not opposed to, the best interests of
the Company; provided, however, that such indemnification shall not apply with
respect to any action taken by the Executive that constitutes gross negligence
or willful misconduct.



--------------------------------------------------------------------------------

(ii) The Executive shall be entitled to coverage under the Company’s directors’
and officers’ liability insurance policies in effect from time to time on the
same terms and conditions (including, without limitation, with respect to scope,
exclusions, amounts and deductibles) as are available to other current and
former executive officers of the Company. Nothing in this Agreement shall
require the Company to purchase or maintain any such insurance policy.

(iii) The Company shall hold the Executive harmless and indemnify the Executive,
on an after-tax basis, against the amount of any income taxes imposed by Revenue
Canada, the United States Federal government or any state or local taxing
authority in Canada or the United States (collectively, “Taxes”) with respect to
any amounts payable to the Executive under this Agreement, to the extent such
Taxes exceed the amount of Taxes that would have been imposed on such amounts
had all of the services performed by the Executive under this Agreement been
performed within the United States. The Company shall hold the Executive
harmless and indemnify the Executive, on an after-tax basis, against the amount
of any penalties or interest that are imposed on the Executive by Revenue
Canada, the United States Federal government or any state or local taxing
authority in Canada or the United States as a result of the Company’s failure to
properly withhold any tax with respect to any amounts payable to the Executive
under this Agreement, to the extent such penalties or interest are not
attributable to the failure of the Executive to file any required tax returns or
pay any required taxes or any other willful act or omission of the Executive.

4. Termination of Employment.

(a) In General. Subject to this Section 4, the Company shall have the right to
terminate the Executive’s employment at any time, with or without Cause (as
defined in Section 4(b)(iv)below), and the Executive shall have the right to
resign his employment at any time. Except as expressly provided herein, the
Executive is not entitled to any compensation or benefits in the event of a
termination of his employment for any reason.

(b) Termination for Cause. If, prior to the expiration of the Term, the
Executive incurs a “Separation from Service” within the meaning of Section
409A(a)(2)(A)(i) of the Internal Revenue Code of 1986, as amended and the
regulations and guidance promulgated thereunder (the “Code”) by reason of the
Company’s termination of the Executive’s employment for Cause:

(i) The Company shall pay to the Executive his earned but unpaid Base Salary
through and including the date of termination and any other amounts or benefits
required to be paid or provided by law or under any plan, program, policy or
practice of the Company (the “Other Accrued Compensation and Benefits”), payable
in accordance with Company policies and practices and in no event later than
thirty (30) days after the Executive’s Separation from Service, unless otherwise
expressly set forth in the applicable plan, program or agreement.

(ii) All outstanding unvested Options and unvested RSUs, and any unvested stock
options and unvested restricted stock units included in the Prior Grants and any
other outstanding unvested stock options, unvested restricted stock units,
unvested restricted shares, unvested performance shares or unvested performance
stock units granted to the Executive after



--------------------------------------------------------------------------------

the date hereof (collectively, the “Unvested Equity Awards”) shall be cancelled
immediately. All then vested Options shall remain exercisable for the shorter of
(i) their original term and (ii) ninety (90) days from Executive’s Separation
from Service, at which time they shall be cancelled. Upon cancellation, the
Executive shall have no further rights with respect to the Unvested Equity
Awards or Options.

(iii) Other than pursuant to those provisions that survive termination of this
Agreement, the Executive shall have no further right to receive any other
compensation or benefits following his termination of employment pursuant to
this Section 4(b).

(iv) Termination for “Cause” shall only mean termination of the Executive’s
employment upon a violation by the Executive of any law or regulation applicable
to the business of the Company or one of its subsidiaries or affiliates (the
“Company Group”), or the Executive’s conviction of a felony, or any willful
perpetration by the Executive of a common law fraud.

(c) Termination Without Cause; Resignation for Good Reason. If, following the
date hereof and prior to the expiration of the Term, the Executive incurs a
Separation from Service by reason of the Company’s termination of the
Executive’s employment without Cause or the Executive’s resignation for Good
Reason:

(i) The Executive shall receive the Other Accrued Compensation and Benefits,
payable in accordance with Company policies and practices and in no event later
than thirty (30) days after the Executive’s Separation from Service, unless
otherwise expressly set forth in the applicable plan, program or agreement. In
addition, the Company shall pay the Executive, not later than the date on which
the Company pays out bonuses to Company management but not later than March 15th
of the year following the year in respect of which it was earned the amount of
any Bonus earned for the calendar year preceding the year in which his
employment is terminated, to the extent not theretofore paid.

(ii) The Company will pay the Executive a Bonus for the calendar year in which
his employment is terminated, such Bonus to be determined based on actual
performance pursuant to the performance goal(s) described in paragraph 3(b)
hereof, and then prorated based on the number of calendar days of such year
elapsed through the date of Executive’s termination of employment (the “Pro-Rata
Bonus”).

(iii) All then outstanding Unvested Equity Awards shall immediately vest in full
and all outstanding stock options granted to the Executive prior to the
Executive’s Separation from Service shall remain exercisable as follows:

(A) The stock options awarded to the Executive on February 21, 2014 (the “2014
Options”) shall remain exercisable for the shorter of: (x) their original term
and (y) five (5) years from Executive’s Separation from Service, at which time
the 2014 Options shall be cancelled.

(B) The stock options awarded to the Executive on January 5, 2015 (the “2015
Options”) shall remain exercisable for the shorter of: (x) their original term
and (y) four



--------------------------------------------------------------------------------

(4) years from Executive’s Separation from Service, at which time the 2015
Options shall be cancelled.

(C) The stock options awarded to the Executive on June 7, 2016 (the “2016
Options”) shall remain exercisable for the shorter of: (x) their original term
and (y) three (3) years from Executive’s Separation from Service, at which time
the 2016 Options shall be cancelled.

(D) The 2017 Options shall remain exercisable for the shorter of: (x) their
original term and (y) five (5) years from Executive’s Separation from Service,
at which time the 2017 Options shall be cancelled.

(E) The 2018 Options shall remain exercisable for the shorter of: (x) their
original term and (y) four (4) years from Executive’s Separation from Service,
at which time the 2018 Options shall be cancelled.

(F) The 2019 Options shall remain exercisable for the shorter of: (x) their
original term and (y) three (3) years from Executive’s Separation from Service,
at which time the 2019 Options shall be cancelled.

Upon cancellation, the Executive shall have no further rights with respect to
the foregoing stock options.

(iv) The Company shall pay the Executive an amount (the “Severance Amount”)
equal to 200% of the Base Salary the Executive would have received had he
remained employed by the Company for the period (the “Severance Period”)
beginning on the day following the Executive’s Separation from Service and
continuing until the later of (x) December 31, 2019 and (y) the first
anniversary of the Executive’s Separation from Service, payable on the following
schedule:

(1) 50% of the Severance Amount shall be paid in equal installments over the
Severance Period, in accordance with the Company’s ordinary payroll practices in
effect from time to time, and

(2) The remaining 50% of the Severance Amount shall be payable as follows:

(A) if the Executive’s Separation from Service occurs prior to January 1, 2018,
one-sixth (1/6th) of the Severance Amount will be payable on each of March 1st,
2018, March 1st 2019 and March 1st 2020,

(B) if the Executive’s Separation from Service occurs in the 2018 calendar year,
one-quarter (1/4th) of the Severance Amount will be payable on each of March
1st, 2019 and March 1st 2020, or

(C) if the Executive’s Separation from Service occurs in the 2019 calendar year,
half (1/2th) of the Severance Amount will be payable on March 1st 2020.



--------------------------------------------------------------------------------

(v) The Company shall also continue to provide the Executive with the automobile
benefits provided for in Section 3(h) for the duration of the Severance Period.

(vi) Other than pursuant to those provisions that survive termination of this
Agreement, the Executive shall have no further right to receive any other
compensation or benefits following his termination of employment pursuant to
this Section 4(c).

(vii) Resignation for “Good Reason” shall mean a termination of employment by
the Executive because of the occurrence of any of the following events without
the Executive’s prior written consent:

(A) a material decrease in the Executive’s Base Salary and bonus opportunity;

(B) a material diminution of the Executive’s responsibilities, positions,
authority or reporting responsibilities from those set forth in this Agreement
(including ceasing to report to a public company board of directors);

(C) a material breach by the Company of any material term of this Agreement; or

(D) a requirement by the Company for the Executive to be based at any office or
location more than 25 miles from New York, NY.

(d) Resignation without Good Reason. If, prior to the expiration of the Term,
the Executive incurs a Separation from Service by reason of the Executive’s
resignation other than for Good Reason:

(i) The Executive shall receive the Other Accrued Compensation and Benefits,
payable in accordance with Company policies and practices and in no event later
than thirty (30) days after the Executive’s Separation from Service, unless
otherwise expressly set forth in the applicable plan, program or agreement.

(ii) All then outstanding Unvested Equity Awards shall be cancelled immediately.
All vested Options shall remain exercisable until the shorter of: (x) their
original term and (y) two (2) years from Executive’s Separation from Service.
Upon cancellation, the Executive shall have no further rights with respect to
the Unvested Equity Awards or Options.

(iii) Other than pursuant to those provisions that survive termination of this
Agreement, the Executive shall have no further right to receive any other
compensation or benefits following his termination of employment pursuant to
this Section 4(d).

(e) Non-Renewal of Agreement; Retirement. If, upon the expiration of the Term,
the Company does not offer to continue the Executive’s employment on
substantially similar terms to those set forth herein, or if the Executive
elects to retire from employment with the Company upon expiration of the Term,
and in either such case upon the expiration of the Term the Executive incurs a
Separation from Service, all then outstanding Unvested Equity Awards shall be
cancelled immediately and the vested stock options granted to the Executive
shall remain exercisable as follows:



--------------------------------------------------------------------------------

(i) The 2014 Options shall remain exercisable for the shorter of: (x) their
original term and (y) five (5) years from Executive’s Separation from Service,
at which time the 2014 Options shall be cancelled.

(ii) The 2015 Options shall remain exercisable for the shorter of: (x) their
original term and (y) four (4) years from Executive’s Separation from Service,
at which time the 2015 Options shall be cancelled.

(iii) The 2016 Options shall remain exercisable for the shorter of: (x) their
original term and (y) three (3) years from Executive’s Separation from Service,
at which time the 2016 Options shall be cancelled.

(iv) The 2017 Options shall remain exercisable for the shorter of: (x) their
original term and (y) five (5) years from Executive’s Separation from Service,
at which time the 2017 Options shall be cancelled.

(v) The 2018 Options shall remain exercisable for the shorter of: (x) their
original term and (y) four (4) years from Executive’s Separation from Service,
at which time the 2018 Options shall be cancelled.

(vi) The 2019 Options shall remain exercisable for the shorter of: (x) their
original term and (y) three (3) years from Executive’s Separation from Service,
at which time the 2019 Options shall be cancelled.

Upon cancellation, the Executive shall have no further rights with respect to
the Unvested Equity Awards or the foregoing stock options. In addition, for the
twelve (12) months following the Executive’s Separation from Service, the
Company will continue to provide the Executive with office space and the
services of a full-time executive assistant (either the Executive’s current
assistant as of the date hereof or another assistant mutually acceptable to the
Executive and the Company) and shall continue to provide the Executive with the
automobile benefits provided for in Section 3(h).

(f) Resignation from Directorships and Officerships. The termination of the
Executive’s employment for any reason will constitute the Executive’s
resignation from (i) any director, officer or employee position the Executive
has with any member of the Company Group other than his position as a member of
the Board, and (ii) all fiduciary positions (including as a trustee) the
Executive holds with respect to any employee benefit plans or trusts established
by the Company Group. The Executive agrees that this Agreement shall serve as
written notice of resignation in this circumstance.

(g) Consultancy. At the end of Executive’s employment (for whatever reason),
Executive agrees to consult with the Company on such issues and items as
requested by the Company including, but not limited to, theatre signings,
management issues, film strategy issues, technological issues and/or issues with
respect to management transition, subject to the Executive’s other commitments
and the parties entering into a written agreement on terms to be negotiated by
the Company and the Executive in good faith.



--------------------------------------------------------------------------------

(h) Notice of Termination. Any termination of employment by the Company or the
Executive shall be communicated by a written “Notice of Termination” to the
other party hereto given in accordance with Section 23 of this Agreement.

(i) Release. Notwithstanding anything to the contrary in this Agreement, the
amounts required to be paid pursuant to Section 4(c) and 5(b) hereof (other than
the payment of Other Accrued Compensation and Benefits) shall be paid to the
Executive subject to the condition that Executive has delivered to the Company a
countersigned copy of a mutual release substantially in the form attached hereto
as Exhibit C and that such release has become effective, enforceable and
irrevocable in accordance with its terms.

5. Change of Control.

(a) For purposes of this Agreement, a “Change of Control” of the Company occurs
if any person or persons acting as a group acquires beneficial ownership of
greater than 50% of the total voting power or fair market value of the stock of
the Company, whether by direct or indirect acquisition or as a result of a
merger or reorganization or a sale of all or substantially all of the Company’s
assets.

(b) If, at any time following a Change in Control the Executive incurs a
Separation from Service by reason of the Company’s termination of the
Executive’s employment without Cause or the Executive’s resignation for Good
Reason, in addition to the benefits and payments set forth in Section 4(c)
above, the Executive shall receive a cash payment equal to $3,300,000 for each
Option grant that has not been made as of the date of the Separation from
Service under Section 3(c) of this Agreement. Payment shall be made in a single
lump sum within thirty (30) days following the Executive’s Separation from
Service.

(c) Upon a Change of Control the Executive shall be entitled to receive a
special bonus (the “Special Bonus”), payable within ten (10) days following a
Change of Control. The Special Bonus shall be payable in U.S. dollars and shall
be in an amount equal to the product of (i) .375% multiplied by (ii) the amount
by which the Change of Control transaction imputes an equity value on the Common
Shares (as defined in the Amended and Restated Shareholders’ Agreement dated as
of June 16, 1994 by and among the Company and the other parties signatory
thereto (the “Shareholders’ Agreement”)) originally issued by the Company (on a
fully diluted basis, but without including Common Stock issuable upon exercise
of the GW Warrants, the exercise of the warrants issued to WP in connection with
the Working Capital Facility or the conversion of the Sellers’ Preferred Stock
(as each such term is defined in the Shareholders’ Agreement)) in excess of
C$150 million. The provisions of this Section 5(c) shall survive any termination
of this Agreement.

(d) The parties acknowledge and agree that pursuant to the Prior Agreement, upon
a Change of Control, the Executive shall also be paid an incentive bonus
(“Incentive Bonus”) equal to the product of (a) 225,000 multiplied by (b) the
difference between the closing price of the Common Shares on the effective date
of the Change of Control and $10.67. The incentive bonus shall be paid in a
single lump-sum ten (10) days following a Change of Control. The terms of this
Incentive Bonus, as set forth in the Prior Agreement shall not be affected by
the



--------------------------------------------------------------------------------

provisions of this Agreement and therefore, the existence and terms of all
rights with respect thereto shall be determined entirely without regard to this
Agreement.

6. Noncompetition.

(a) In consideration of the execution of this Agreement, the Executive’s
continued employment with the Company Group and the benefits provided herein,
the Executive agrees that during the Term, and for a period of two (2) years
thereafter (the “Restricted Period”), absent the Company’s prior written
approval, he shall not (as principal, agent, employee, consultant or otherwise),
directly or indirectly, engage in activities with, or render services to, any
business engaged or about to become engaged in the business of producing or
distributing projection and sound systems or films for large screen theaters,
designing or supplying motion simulation theaters, producing or distributing
films for movie rides (collectively, “Competitive Business”); provided, however,
that, notwithstanding the foregoing, the Executive may (i) have equity interests
in companies engaged in a Competitive Business so long as he is not employed by
and does not consult with such companies in areas related to the Competitive
Business, (ii) render consulting services to or be employed by a company engaged
in a Competitive Business so long as he is not employed in, or rendering
services related to, the Competitive Business of such company or (iii) perform
usual investment banking services for a company engaged in a Competitive
Business.

(b) Without intending to limit the remedies available to the Company Group, the
Executive agrees that a breach of this Section 6 may result in material and
irreparable injury to the Company for which there is no adequate remedy at law,
that it will not be possible to measure damages for such injuries precisely and
that, in the event of such a breach or threat thereof, the Company shall be
entitled to seek a temporary restraining order or a preliminary or permanent
injunction, or both, without bond or other security, restraining the Executive
from engaging in activities prohibited by this Section 6 or such other relief as
may be required specifically to enforce any of the covenants contained in this
Agreement. Such injunctive relief in any court shall be available to the Company
in lieu of, or prior to or pending determination in, any arbitration proceeding.

(c) In addition to the remedies the Company may seek and obtain pursuant to this
Section 6, the Restricted Period shall be extended by any and all periods during
which the Executive shall be found by a court or arbitrator possessing personal
jurisdiction over him to have been in violation of the covenants contained in
Section 6 of this Agreement.

7. Confidentiality. The Executive covenants and agrees with the Company that he
will not at any time, except in performance of his obligations to the Company
hereunder or with the prior written consent of the Company Group, directly or
indirectly, reveal to any person, entity or other organization (other than any
member of the Company Group or its respective employees, officers, directors,
shareholders or agents) or use the for Executive’s own benefit any Confidential
Information that he may learn or has learned by reason of his employment by,
shareholdings in or other association with the Company Group. The term
“Confidential Information” includes information not previously disclosed to the
public or to the trade by the Company’s management, or otherwise in the public
domain, with respect to the Company Group’s products, facilities, applications
and methods, trade secrets and other intellectual



--------------------------------------------------------------------------------

property, systems, procedures, manuals, confidential reports, product price
lists, customer lists, technical information, financial information, business
plans, prospects or opportunities, but shall exclude any information which
(i) is or becomes available to the public or is generally known in the industry
or industries in which the Company Group operates other than as a result of
disclosure by the Executive in violation of his agreements under this Section 7
or (ii) the Executive is required to disclose under any applicable laws,
regulations or directives of any government agency, tribunal or authority having
jurisdiction in the matter or under the subpoena or other process of law.
Confidential Information may be in any medium or form, including, without
limitation, physical documents, computer files or disks, videotapes, audiotapes,
and oral communications. In the event that the Executive becomes legally
compelled to disclose any Confidential Information, the Executive shall provide
the Company with prompt written notice so that the Company may seek a protective
order or other appropriate remedy. In the event that such protective order or
other remedy is not obtained, the Executive shall furnish only that portion of
such Confidential Information or take only such action as is legally required by
binding order and shall exercise his reasonable efforts to obtain reliable
assurance that confidential treatment shall be accorded any such Confidential
Information.

8. Term Insurance. During the Term, the Company will pay the full premium cost
of certain term life insurance policies issued on the life of Executive and
referred to on Exhibit B attached hereto, in the annual amount of approximately
$45,000.00. Executive will be responsible for the tax liability imposed on him
as a result of such payment.

9. Recovery of Compensation. All payments and benefits provided under this
Agreement shall be subject to any compensation recovery, clawback or similar
policy as required under law and which is thereafter adopted by the Company from
time to time.

10. Section 409A of the Code.

(a) The payments and benefits provided under this Agreement are intended to
comply with or be exempt from Section 409A of the Code (“Section 409A”) and
shall be interpreted or construed consistent with that intent. The Company shall
not accelerate any payment or the provision of any benefits under this Agreement
or make or provide any such payment or benefits if such payment or provision of
such benefits would, as a result, be subject to tax under Section 409A. If, in
the good faith judgment of the Company, any provision of this Agreement could
cause the Executive to be subject to adverse or unintended tax consequences
under Section 409A, such provision shall be modified by the Company in its sole
discretion to maintain, to the maximum extent practicable, the original intent
of the applicable provision without contravening the requirements of Section
409A of the Code. This Section 10 does not create an obligation on the part of
the Company to modify this Agreement and does not guarantee that the amounts or
benefits owed under this Agreement will not be subject to interest and penalties
under Section 409A.

(b) Anything in this Agreement to the contrary notwithstanding, each payment of
compensation made to the Executive shall be treated as a separate and distinct
payment from all other such payments for purposes of Section 409A. The actual
date of payment pursuant to this Agreement shall be within the sole discretion
of the Company. In no event may the Company be permitted to control the year in
which payment occurs. With regard to any provision herein that



--------------------------------------------------------------------------------

provides for reimbursement of costs and expenses or in-kind benefits, except as
permitted by Section 409A: (i) the right to reimbursement or in-kind benefits
shall not be subject to liquidation or exchange for another benefit; (ii) the
amount of expenses eligible for reimbursement, or in-kind benefits, provided
during any taxable year shall not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year;
and (iii) such payments shall be made on or before the last day of the
Executive’s taxable year following the taxable year in which the expense
occurred, or such earlier date as required hereunder. Any tax gross-up payments
provided under this Agreement shall be paid to the Executive on or before
December 31st of the calendar year immediately following the calendar year in
which the Executive remits the related taxes.

(c) Notwithstanding any other provision of this Agreement, to the extent that
the right to any payment (including the provision of benefits) hereunder
provides for the “deferral of compensation” within the meaning of Section
409A(d)(1), if the Executive is a “Specified Executive” within the meaning of
Section 409A(a)(2)(B)(i) on the date of the Executive’s Separation from Service,
then no such payment shall be made or commence during the period beginning on
the date of the Executive’s Separation from Service and ending on the date that
is six months following the Executive’s Separation from Service or, if earlier,
on the date of the Executive’s death. The amount of any payment that would
otherwise be paid to the Executive during this period shall instead be paid to
the Executive on the fifteenth (15th) day of the first calendar month following
the end of the six-month period.

11. Source of Payments. All payments provided under this Agreement, other than
payments made pursuant to a plan which provides otherwise, shall be paid in cash
from the general funds of the Company, and no special or separate fund shall be
established, and no other segregation of assets shall be made, to assure
payment. The Employee shall have no right, title or interest whatsoever in or to
any investments which the Company may make to aid the Company in meeting its
obligations hereunder. To the extent that any person acquires a right to receive
payments from the Company hereunder, such right shall be no greater than the
right of an unsecured creditor of the Company.

12. Binding Agreement. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective heirs, successors and
permitted assigns.

13. Withholding. Any payments made or benefits provided to the Executive under
this Agreement shall be reduced by any applicable withholding taxes or other
amounts required or permitted to be withheld by law or contract.

14. Assignment. This Agreement may be assigned by the Company to any affiliate
of the Company, provided however, that no such assignment shall relieve the
Company of any of its obligations hereunder. The Executive may not assign or
delegate his duties under this Agreement without the Company’s prior written
approval.

15. Amendment; Waiver. Subject to Section 10, this Agreement may not be
modified, amended or waived in any manner, except by an instrument in writing
signed by both parties hereto. The waiver by either party of compliance with any
provision of this Agreement by the other party (including the failure to insist
upon strict compliance with any term, covenant



--------------------------------------------------------------------------------

or condition) shall not operate or be construed as a waiver of (i) any other
provision of this Agreement, or (ii) any subsequent breach by such party of a
provision of this Agreement.

16. Governing Law. All matters affecting this Agreement, including the validity
thereof, are to be subject to, and interpreted and construed in accordance with,
the laws of the State of New York applicable to contracts executed in and to be
performed in that State.

17. Arbitration. Any dispute or controversy arising under or in connection with
this Agreement or otherwise in connection with the Executive’s employment by the
Company that cannot be mutually resolved by the parties to this Agreement and
their respective advisors and representatives shall be settled exclusively by
arbitration in the State of New York in accordance with the rules of the
American Arbitration Association before one arbitrator of exemplary
qualifications and stature, who shall be selected jointly by an individual to be
designated by the Company and an individual to be selected by the Executive, or
if such two individuals cannot agree on the selection of the arbitrator, who
shall be selected by the American Arbitration Association.

18. Survival of Certain Provisions. The rights and obligations set forth in this
Agreement that, by their terms, extend beyond the Term shall survive the Term.
The provisions of Section 3(g) and (k), 4, 5, 6, 7 and 9 through 23 hereof shall
survive any termination of this Agreement in accordance with their terms (it
being understood that the reference to Section 5, without limitation, is not
intended to result in any duplication of benefits).

19. Entire Agreement. Except as specified in Section 3(e) hereof, this Agreement
(together with any agreements entered into in connection with the Prior Grants)
contains the entire agreement and understanding of the parties hereto with
respect to the matters covered herein, and supersedes all prior or
contemporaneous negotiations, commitments, agreements and writings with respect
to the subject matter hereof (including, without limitation, the Prior
Agreement), all such other negotiations, commitments, agreements and writings
shall have no further force or effect, and the parties to any such other
negotiation, commitment, agreement or writing shall have no further rights or
obligations thereunder.

20. Severability Clause. In the event any provision or part of this Agreement is
found to be invalid or unenforceable, only that particular provision or part so
found, and not the entire Agreement, will be inoperative.

21. Counterparts. This Agreement may be executed by either of the parties hereto
in counterparts, each of which shall be deemed to be an original, but all such
counterparts shall together constitute one and the same instrument.

22. Headings. The headings of sections herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.

23. Notices. All notices or communications hereunder shall be in writing,
addressed as follows:



--------------------------------------------------------------------------------

if to the Company:

IMAX Corporation

110 E. 59th Street

Suite 2100

New York NY 10022

Attention: General Counsel

if to the Executive:

On file with the Company

All such notices shall be conclusively deemed to be received and shall be
effective (i) if sent by hand delivery, upon receipt or (ii) if sent by
electronic mail or facsimile, upon receipt by the sender of confirmation of such
transmission; provided, however, that any electronic mail or facsimile will be
deemed received and effective only if followed, within 48 hours, by a hard copy
sent by certified United States mail.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by its
officer pursuant to the authority of its Board, and the Executive has executed
this Agreement, as of the date set forth above.

 

IMAX CORPORATION By:  

/s/ Michael Lynne

  Name:   Michael Lynne   Title:   Director By:  

/s/ Bradley Wechsler

  Name:   Bradley Wechsler   Title:   Chairman of the Board   RICHARD L. GELFOND
 

/s/ Richard L. Gelfond